 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchurpack,Inc.andDouglas Seiter.Case 17-CA-1285411March 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 23 September 1986 Administrative LawJudge Irwin H. Socoloff issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.?ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Schurpack,Inc., St. Joseph,Missouri, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.iWe adopt the judge's conclusion that the Respondent did not violateSec. 8(a)(3) and (1) of the Act by not considering employee Seater for,and refusing to promote him to, a leadman position. In so doing, we findthat the General Counsel has established a prima facie showing thatSetter's union activity was a motivating factor in the Respondent's deci-sionWe, however, further find, based on the judge's crediting of the as-serted business reason for the decision by the Respondent's owner, Har-ding, that the Respondent has demonstrated that it would have deniedSetter a promotion to a leadman position even absent his union activity.SeeWright Line,251 NLRB 1083 (1980).8The General Counsel's exceptions urge modification of the recom-mended Order to include a provision for a visitatorial clause authorizingthe Board, for compliance purposes, to obtain discovery from the Re-spondent pursuant to the Federal Rules of Civil Procedure under the su-pervision of the United States court of appeals enforcing the Order.Under the circumstances of this case, we find it unnecessary to includesuch a clauseConstance Traylor, Esq.,for the General Counsel.WilliamG.Haynes,Esq.,Topeka, Kansas, for the Re-spondent.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge. On acharge filed on 21 January 1986, by Douglas Seiter, anindividual, against Schurpack, Inc. (the Respondent), theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 17 issued a com-plaint dated 4 March 1986, alleging violations by Re-spondent of Section 8(a)(3) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended (theAct). Respondent, by its answer, denied the commissionof any unfair labor practices.Pursuant to notice, trial was held before me in St.Joseph,Missouri, on 7 April 1986, at which the GeneralCounsel and the Respondent were represented by coun-sel and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses,' and to introduce evi-dence.Thereafter, the parties filed briefs which havebeen duly considered.On the entire record in this case, and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a Delaware corporation, is -engaged, at itsSt. Joseph, Missouri, facility, in the manufacture of plas-ticfilm and sheeting.Annually,Respondent, in thecourse and conduct of its business operations within theState of Missouri, sells goods and services valued inexcess of $50,000 directly to customers located outsidethe State of Missouri. I fmd that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONTeamstersLocal 460, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (the Union), is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent opened its facility in 1983, utilizing some14 production employees. At present; _ there are 17 or 18such individuals working at the plant, including 5 of theoriginal workers.On 2 September 1984, Soren Harding became Re-spondent's president. That month, he instituted lead posi-tions, nonsupervisory in nature, and designated two pro-duction workers as leadmen. Thereafter, two additionalpositions were created and one of the original appointeesleftRespondent's employ. Accordingly, Respondent ap-pointed leadmen on 12 December 1984, 4 February 1985,and 17 December 1985.In the instant case, the General Counsel contends thatRespondent violated Section 8(a)(3) of the Act by refus-ing to promote Charging Party Douglas Seiter to a leadposition, in late December 1985, because of his activitieson behalf of the Union. Respondent urges that Seiter wasnot considered for the position for lawful reasons,namely, his earlier use of illegal drugs while working atthe plant. Also at issue is whether Respondent violatedSection 8(a)(1) of the Act by informing its leadman,Steve Housewirth, in mid-December 1985, that he mustforego union activity in order to continue in his duties asa leadman and whether, Respondent, in early January1986, violated Section 8(a)(1) of the Act by telling Seiter283 NLRB No. 35 SCHURPACK, INC189that he must forego union activity in order to obtain pro-motion to the leadman position.B. FactsDouglas Seiter has been employed by Respondent, asan extruder operator,since theday the plant opened inthe middle of 1983. Seiter, testified that, in September1984, shortly afterSoren Hardingbecame Respondent'spresident, Harding met with Seiter in the presence of theplant productionmanager,Douglas Carver. Harding toldSeiter that several employees had reported that Seiterwas smokingmarijuanain theplant.Harding, accordingto Seiter's testimony, further stated that he, Harding, hadinitiallydecided to fire Seiter but,instead,would givehim another chance because he wasa valuableemployee.Harding told Seiter that he could keep his job if he be-haved himself, straightened up, and did a good job.Seiter denied that he had smoked marijuana while atwork.Several days later, Seiter testified, he met with Carver.Carver asked the employee to confess to having smokedmarijuana at work and Seiter said that he had nothing toconfess.Carver said that four or five employees hadstated that they did not like to work with Seiter becausehe was always high. Carver further said that Seiterwould not be considered for appointment to future leadpositionsunlesshe confessed to smoking marijuana in theplant. Shortly thereafter, -Seiter confessed.A few weekslater, in October, 1984, Seiter and an-other employee contacted the Serial Workers Union forpurposes of organization. They obtained authorizationcards from that union and Seiter solicited the signaturesof his fellow employees, at the plant, in the break roomand in the parking lot. In all, some five or six' employeessigned cards at Seiter's behest. Seiter testified that, earlyin October, Carver asked him "when is the vote." Seiterasked "what vote" and Carver replied, "the union vote."Carver, according to Seiter, asked "who started this"and Seiter stated that that did not matter- as it was al-ready started. The employee told Carver that the work-ers wanted to meet with Harding.The next day, Carver placed a telephone call to Seiterand talked about setting upa meetingwith Harding.Seiter stated thata meetingwas needed as the employeeswere upset about the way they were getting pushedaround and threatened. When Carver asked if a meetingwould do any good, Seiter said that if the employees gotwhat, they wanted from the meeting, there probablywould not be a union. Carver stated that he' would seewhat he could do and warned Seiter that if the employ-ees signedunioncards, they were subject to layoff ordischarge.Later in October, the employees ceased theirorganiza-tional efforts on' behalf of the Serial Workers Union and,instead, sought representation by Teamsters Local 460.On ll October, the Union filed a representation petitionwith the Board and an election was conducted on 6 No-vember 1984. Following a hearing on the Employer's ob-jections to conduct affecting the results of the election,the 'Union was certified on 27 June 1985. During thecourse of the' representation proceedings, Seiter wastwice subpoenaed to testify and he showed the subpoe-nas to Carver. The employee did, in fact, testify onbehalf of the Union at the hearing on objections.After the Union was certified, it met with Respond-ent'sofficials,forpurposes of collective bargaining,during a period of 6 to 7 months and an agreement wasconcluded on 1 March 1986. During, negotiations, theUnion's business agent, McMillan, was assisted by Seiterand employee Steve Housewirth, a leadman. On the daythecontractwas signed, the employees electedHousewirth as their shop steward and Seiter as assistantsteward.On 17 December 1985, Respondent decided to appointemployee Carey Williams to a lead position. Thereafter,early in January 1986, Seiter met with Carver and askedwhy he, Seiter, had not been awarded the position. Ac-cording to Seiter's testimony, Carver stated that, as hehad told employee Housewirth, "you can't be a leadmanand a union steward at the same time." Seiner pointedout that he had not, at that time, been designated a stew-ard and he asked Carver if the matter had anything to dowith his union activities. Carver, Seiter testified, statedthat Seiter should "take it for what it's worth" andadded that "besides, I can work better with 'Carey Wil-liams than I can with you." Seiter further testified that,on a prior occasion, Carver had told him that he had nochance for a lead position because he had smoked man-juana in the plant.Steve Housewirth, like Seiter, has been employed byRespondent since the 1983 opening of the plant. In De-cember 1984, he was appointed to a leadman positionand, as noted, he served on the Union's negotiating com-mittee,, beginning in September 1985. Housewirth testi-fied that he met with Carver in the middle of December1985, at which time Carver told him, "By the way,Steve, if and when the Union does get in, you're goingto have to make a choice. You either will have to be aleadmanorshop steward.You can't be both."Housewirth responded, stating that the stewards had notyet been selected. Carver said that Housewirth wouldhave to think about'it. Housewirth further testified that,on 1 March 1986, the day he was elected Steward, hemet with Harding and Carver' and asked if this wouldcause any 'problems. Both Harding and Carver statedthat there would not be a problem.Carver testified that, at the time Harding assumed thepresidency, in September 1984, Respondent was experi-encing low productivity and running an inordinateamount of scrap. Shortly afterHarding arrived, he toldCarver that he had caught employees "smoking some-thing" in the plant and that Seiter was involved.Carver denied Seiter's account of their early January1986, conversation.According to Carver, when Seiterasked why Williams had been chosen as leadman, Carverpointed to Williams' educational background and his ex-perience as a tool and dye maker. Seiter asked if the factthat he, Seiter, had not been selected had anything to dowith his union activities and Carver said, no.With respect to the December 1985 meeting of CarverandHousewirth,Carver testified that, at that time,Housewirth asked if working as a leadman and, at thesame time, serving on the Union's negotiating committee, 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcreated a conflict of interest.Housewirth also stated thathe feared that his union activities would prove detrimen-tal to future advancement with the Company.Carverstated that he did not make decisions regarding promo-tions and he asked Housewirth why he felt there was aconflict.Carver further testified that, at the 1March1986meeting,attendedbyHarding,Carver,andHousewirth,Housewirth spoke about his impending se-lection as steward and voiced the fear that there wouldbe a conflict of interest in light of his leadman position.Harding said tht he saw no difficulty whatever and heassured Housewirth that the Company would work withhim.Harding,too, testified about the productivity and qual-ity problems faced by Respondent at the time he as-sumed the presidency on 2 September 1984. He furthertestified that,inmid-September,he walked into the plantand believes he saw Seiter smoking marijuana.The nextday, two employees reported to Harding that Seiter had,in fact,been smoking marijuana in the plant.' At thattime,Harding decided to institute the lead positions "sothatwe didn'thave the guys do things like that whilethey were supposed to work."Harding appointed -thefirst two leadmen on 17 September,and he conducted anemployee meeting at that time to announce the appoint-ments.He also told the employees that Respondentwould not stand for drug use in the plant and that,there-after,individuals so involved would be discharged.Finally,Harding testified that he had not given consid-eration to Seiter when he selected the leadmen.Thus, hetestified,Seiter was the reason that the leadman positionswere instituted in the first place,to prevent drug abusein the plant following Seiter's activities in that regard.C. ConclusionsSeiter and,particularly,Housewirth, impressed me ashonest and forthright witnesses in possession of clearrecollections of their December 1985 and January 1986conversations,with Carver.Carver did not impress meas a witness attempting truthfully to relate the facts. Histestimony concerning the conversations with Seiter andHousewirth was more vague than the testimony of thoseemployees and Carver,generally,exhibited a selectivememory of the details of events.In light of these factors,Icredit the testimony of Seiter and Housewirth and,based thereon,find and conclude that Respondent, inDecember 1985 and-January 1986, violated Section8(a)(1) of the Act by informing employees that they mustforego union activity in order to attain or retain the posi-tion of leadman,a unit position.I found Respondent's president,Soren Harding, to bean honest and believable witness. His testimony was inharmony with the general flow of events and it con-tained the ring of truth.Harding's testimony establishesthat,in September 1984, Respondent formed the beliefthat Seiter had engaged in serious misconduct.Thereaf-ter, and during the periods both preceeding and follow-ing Seiter'sunion activities,Respondent did not giveconsideration to Seiter for leadman positions because ofitsbelief that Seiter had engaged in misconduct. Thus,'Harding later learned of Seiter's confession to CarverRespondent has shown that,even if Seiter had not en-gaged in protected activities following the September1984 drug incident,itwould have denied to him designa-tion as leadman.I find and conclude that Respondent didnot violate the Act in that regard.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above, have a close, intimate, andsubstantialrelation to trade,traffic,and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(1) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to'take certain affirma-tive action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent,Schurpack,Inc., is an employer en-gaged in commerce, and in operations affecting com-merce,within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Teamsters Local 460,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,isa labor organization withinthe meaning of Section 2(5) of the Act.3.By informing employees that they must foregounion activity in order to attain or retain the position ofleadman, Respondent has engaged in unfair labor prac-tice conduct within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed2ORDERThe Respondent,Schurpack,Inc., St.Joseph,Missou-ri, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Informing employees that they must forego unionactivityin order to attain or retain the position of lead-man.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.2 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. SCHURPACK, INC.(a) Post at its St. Joseph, Missouri, facility, copies ofthe attached notice marked "Appendix."3 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-al LaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government191The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT inform employees that they must foregounion activity in order to obtain or retain the position ofleadman.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.SCHURPACK, INC.